Title: General Orders, 15 April 1776
From: Washington, George
To: 



Head Quarters, New-York, April 15th 1776
Parole Philadelphia.Countersign Norfolk.


The Quarter Master General is immediately to provide Transports to convey four Regiments to Albany. Poor’s, Patterson’s, Greaton’s, and Bonds Regiments, are to hold themselves in readiness to embark, at an hours warning—They are to take with them their Camp-Equipage, which the Quarter Master General will furnish; taking the Colonels, or commanding Officer’s receipt, for the Tents &c. supplied to each Corps.
An exact Return to be made this evening by the Majors of brigade of all the Guards, where mounted, and number of Sentries furnish’d by each guard.
The Qr Mr General is immediately to provide Six Whaleboats for the public Service—He will report when they are ready to be employed.
The Majors of Brigade, are to attend at the Adjutant General’s Office, near Head Quarters, at eleven every forenoon, to receive the General Orders of the day—Such Brigade Majors as are at a remote distance from the Town, may send an orderly Adjutant to act for them.
Brigadier General Thompson is to command the Brigade

going to Albany; he will receive his Orders as soon as the Troops are embarked.
As the Army at this place is lately strongly reinforced, and more of the Continental establish’d Regiments hourly expected, it is no longer necessary to detain any of the Militia; therefore Col. Martin, with 4 Companies of Militia from Sussex County, in New-Jersey, are dismissed with the General’s thanks, for the Spirit with which they stepp’d forward in the service of their Country on this occasion, and for their good Behaviour and service since they joined the army.
The Officers and Soldiers of Poor’s, Patterson’s, Greaton’s and Bond’s Regiments, to be immediately taken off duty.
Lieut. Dallice of Col. Winds regiment, together with the Non-Commission’d Officers and Men of that Corps, who were lately employ’d at the Laboratory in making Car[tr]idges, are immediately to return to that duty.
